  Case 15-80614      Doc 46       Filed 03/14/19 Entered 03/14/19 12:38:04           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: SETH R. PIPPEL                        §       Case No. 15-80614
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/09/2015.

       2) The plan was confirmed on 07/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 12/07/2018.

       6) Number of months from filing or conversion to last payment: 44.

       7) Number of months case was pending: 48.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $21,400.00.

       10) Amount of unsecured claims discharged without full payment: $3,598.84.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80614      Doc 46       Filed 03/14/19 Entered 03/14/19 12:38:04       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 27,000.00
      Less amount refunded to debtor(s)                        $ 342.91
NET RECEIPTS                                                                    $ 26,657.09



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,500.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 2,060.35
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 5,560.35

Attorney fees paid and disclosed by debtor(s):                 $ 500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                         Class          Scheduled    Asserted    Allowed         Paid        Paid
BARRICK SWITZER LONG BALSLEY Lgl             4,000.00    4,000.00    4,000.00    3,500.00        0.00
BAYVIEW LOAN SERVICING LLC   Sec            20,628.56   21,649.25        0.00   12,703.70        0.00
ILLINOIS COMMUNITY CREDIT    Sec             5,232.00    5,059.09    5,059.09    5,059.09      631.00
ILLINOIS DEPARTMENT OF       Pri               528.42        0.00        0.00        0.00        0.00
INTERNAL REVENUE SERVICE     Pri               129.80        0.00        0.00        0.00        0.00
ARNOLD SCOTT HARRIS PC       Uns               156.00         NA          NA         0.00        0.00
CONVERGENT HEALTHCARE        Uns                78.00       78.00       78.00       78.00        0.00
CITY OF ROCKFORD             Uns                83.90         NA          NA         0.00        0.00
COMMONWEALTH EDISON CO       Uns             1,625.53    1,420.04    1,420.04    1,420.04        0.00
ENHANCED RECOVERY COMPANY Uns                1,187.09         NA          NA         0.00        0.00
MALCOLM PEDIATRIC DENTISTRY Uns                100.00         NA          NA         0.00        0.00
MUTUAL MANAGEMENT SERVICES Uns                 438.74         NA          NA         0.00        0.00
MUTUAL MANAGEMENT SERVICES Uns                 222.86         NA          NA         0.00        0.00
MUTUAL MGMT                  Uns               439.00         NA          NA         0.00        0.00
MUTUAL MGMT                  Uns               223.00         NA          NA         0.00        0.00
PER MAR SECURITY SERVICES    Uns               197.76         NA          NA         0.00        0.00
ROCKFORD MERCANTILE AGENCY Uns                  75.00         NA          NA         0.00        0.00
VERIZON WIRELESS             Uns               475.49         NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-80614      Doc 46       Filed 03/14/19 Entered 03/14/19 12:38:04    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
NICOR GAS                           Uns          0.00   1,204.91   1,204.91   1,204.91       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80614      Doc 46       Filed 03/14/19 Entered 03/14/19 12:38:04     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00     $ 12,703.70              $ 0.00
      Debt Secured by Vehicle                        $ 0.00           $ 0.00             $ 0.00
      All Other Secured                         $ 5,059.09       $ 5,059.09           $ 631.00
TOTAL SECURED:                                  $ 5,059.09      $ 17,762.79           $ 631.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 2,702.95       $ 2,702.95                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,560.35
       Disbursements to Creditors              $ 21,096.74

TOTAL DISBURSEMENTS:                                            $ 26,657.09




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80614        Doc 46      Filed 03/14/19 Entered 03/14/19 12:38:04               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
